Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/28/2022 regarding application 17/247,808 filed on 12/23/2020.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 8-12 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 8-12 of US Patent 10,915,444. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/247,805
10,915,444
8. A method comprising: receiving a request to write first data to a memory device; determining that the memory device does not have an amount available storage space to accept the first data; identifying a first block of a plurality of blocks on the memory device to erase based on a rate at which an amount of valid data is decreasing on the first block, wherein the rate at which the amount of valid data is decreasing on the first block satisfies a first threshold criterion; moving the valid data on the first block from the first block to a second block on the memory device; erasing invalid data on the first block; and writing the first data to the first block.



9. The method of claim 8, further comprising: identifying an amount of valid data on each of the plurality of blocks; and sorting the plurality of blocks based on the amount of valid data on each of the plurality of blocks.


10. The method of claim 9, further comprising: identifying a first subset of the plurality of blocks, wherein the amount of valid data on each of the first subset of the plurality of blocks is less than the amount of valid data on each of the plurality of blocks not in the first subset.

11. The method of claim 10, further comprising: identifying a second subset of the plurality of blocks, wherein a write operation was performed on each of the second subset of the plurality of blocks more recently than on each of the plurality of blocks not in the second subset.

12. The method of claim 11, wherein the first block is in both the first subset and the second subset.
8. A method comprising: receiving a request to write first data to a memory component; determining that the memory component does not have an amount available storage space to accept the first data; identifying a first data block of a plurality of data blocks on the memory component to erase based on a rate of change of an amount of valid data on the first data block, wherein the rate of change of the amount of valid data satisfies a first threshold criterion; moving the valid data on the first data block from the first data block to a second data block on the memory component; erasing invalid data on the first data block; and writing the first data to the first data block.

9. The method of claim 8, further comprising: identifying an amount of valid data on each of the plurality of data blocks; and sorting the plurality of data blocks based on the amount of valid data on each of the plurality of data blocks.

10. The method of claim 9, further comprising: identifying a first subset of the plurality of data blocks, wherein the amount of valid data on each of the first subset of the plurality of data blocks is less than the amount of valid data on each of the plurality of data blocks not in the first subset.

11. The method of claim 10, further comprising: identifying a second subset of the plurality of data blocks, wherein a write operation was performed on each of the second subset of the plurality of data blocks more recently than on each of the plurality of data blocks not in the second subset.

12. The method of claim 11, wherein the first data block is in both the first subset and the second subset.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.  (US Patent Application Publication 2021/0141556, hereinafter Wang).
As to claim 1, Wang teaches A system [as shown in figure 1] comprising: 
a memory device [NVM, figure 1, 130]; and 
a processing device [control component, figure 1, 120], operatively coupled with the memory device [as shown in figure 1], to perform operations comprising:
determining a rate at which an amount of valid data is decreasing on a first block of the memory device [There are one or more rejection policies. In one example, the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount. The change in the valid data amount is, for example, the valid data reduction amount of the selected dirty chunk within a specified period of time … (¶ 0131)] by comparing a current amount of valid data of the first block to a plurality of past amounts of valid data of the first block [In order to obtain the amount of change of the valid data of the chunk, in addition to recording the current valid data amount of the chunk, the previous valid data amount of the chunk is also recorded. For example, the current valid data amount is periodically backed up for each chunk or dirty chunk, and amount of change of the valid data of the chunk is obtained by comparing the difference between the current valid data amount of the chunk and the backup valid data amount. As yet another example, the valid data amount reduced by the user's write command in one cycle is periodically maintained for each chunk or dirty chunk. As still another example, whenever a dirty chunk is accessed for GC, the current valid data amount is backed up (¶ 0143)]; 
determining whether the rate at which the amount of valid data is decreasing on the first block satisfies a threshold criterion [Optionally or furthermore, the total amount of valid data reduction in the storage device within a specified period of time is also recorded. In step 730, it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected … (¶ 0144-0146)] and 
responsive to the rate at which the amount of valid data is decreasing on the first block satisfying the threshold criterion, performing a media management operation on the first block of the memory device [The present application relates to a garbage collection method and a storage device for reducing write amplification. A method for selecting a data block to be collected in garbage collection, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect the first data block to be collected; and if according to the first rejection policy, rejection to collect of the first data block to be collected is determined, not performing garbage collection on the first data block to be collected (abstract)].
As to claim 2, Wang teaches The system of claim 1, wherein performing the media management operation comprises performing a garbage collection operation [The present application relates to a garbage collection method and a storage device for reducing write amplification. A method for selecting a data block to be collected in garbage collection, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect the first data block to be collected; and if according to the first rejection policy, rejection to collect of the first data block to be collected is determined, not performing garbage collection on the first data block to be collected (abstract)].
As to claim 3, Wang teaches The system of claim 1, wherein the processing device to perform further operations comprising: responsive to the rate at which the amount of valid data is decreasing on the first block not satisfying the threshold criterion, preventing the media management operation from being performed on the first block of the memory device [The present application relates to a garbage collection method and a storage device for reducing write amplification. A method for selecting a data block to be collected in garbage collection, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect the first data block to be collected; and if according to the first rejection policy, rejection to collect of the first data block to be collected is determined, not performing garbage collection on the first data block to be collected (abstract); Optionally or furthermore, the total amount of valid data reduction in the storage device within a specified period of time is also recorded. In step 730, it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected … (¶ 0144-0146)].
As to claim 4, Wang teaches The system of claim 1, wherein the threshold criterion is configurable based on an amount available storage space on the memory device [There are one or more rejection policies. In one example, the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount. The change in the valid data amount is, for example, the valid data reduction amount of the selected dirty chunk within a specified period of time, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk. Optionally, the change in the valid data amount is the valid data reduction amount of the dirty chunk, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk when the dirty chunk is selected in step 540 twice consecutively. Still optionally, the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time. The valid data reduction amount in the storage device within the specified period of time can also be represented by the amount of data written by write commands received by the storage device within the specified period of time (¶ 0131)].
As to claim 14, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 5-13, and 18-20 are rejected under 103 as being unpatentable over Wang et al.  (US Patent Application Publication 2021/0141556, hereinafter Wang), and in view of Post et al. (US Patent Application Publication 2012/0030409, hereinafter Post).
Regarding claim 5, Wang does not teach determining whether the first block is among a first number of the plurality of blocks having a lower amount of valid data than a remainder of the plurality of blocks.
However, Post specifically teaches the cited limitation [… In order to initiate garbage collection, the NVM interface may select a block with the smallest amount or proportion of valid data (e.g., a block with a smallest valid count) as the block to completely free up. In some cases, such a block may be referred to as a "least valid block". Thus, in the example shown in FIG. 5, the NVM interface may select block 302, which includes 60% valid data, as the block to free up. This is because block 302 has the smallest amount of valid data as compared to block 304 with 70% valid data (e.g., the combination of valid dynamic data A2 and valid static data S) and block 306 with 65% valid data (¶ 0056)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to select a block with the smallest amount or proportion of valid data (e.g., a block with a smallest valid count) as the block to, as demonstrated by Post, and to incorporate it into the existing scheme disclosed by Wang, because Post teaches doing so improve the efficiency of garbage collections [Moreover, the number of valid pages in a block that is being freed up can be an indication of the efficiency of garbage collection. In particular, a higher efficiency can be achieved if the amount of valid data that has to be moved (e.g., the number of writes to the NVM) during garbage collection is minimal … (¶ 0058)].
As to claim 6, Wang in view of Post teaches The system of claim 5, wherein the processing device to perform further operations comprising: responsive to the first block being among the first number of the plurality of blocks, determining whether the first block is among a second number of the plurality of blocks having been written to more recently than the remainder of the plurality of blocks [Post -- FIG. 5 is a graphical view 500 of blocks 302, 304, and 306 at a time t.sub.3. At time t.sub.3, the NVM interface may have recently finished programming dynamic data B on block 306. In addition, between time t.sub.2 and time t.sub.3, more recent write requests for the logical address associated with dynamic data A may have replaced portions of previously programmed dynamic data A1 and A2. Therefore, shaded portions 312 and 314 can correspond to respective portions of blocks 302 and 304 that now include invalid dynamic data … In order to initiate garbage collection, the NVM interface may select a block with the smallest amount or proportion of valid data (e.g., a block with a smallest valid count) as the block to completely free up. In some cases, such a block may be referred to as a "least valid block" … (¶ 0054-0056); FIG. 8 is a graphical view 800 of blocks 602, 604, and 606 at a time t.sub.3. In some cases, between time t.sub.2 and time t.sub.3, more recent write requests for the logical address associated with dynamic data A may have replaced portions of previously programmed dynamic data A1 and A2. Therefore, shaded portions 610 and 612 can correspond to respective portions of blocks 602 and 606 that now include invalid dynamic data. In contrast to dynamic data A1 and A2, all of static data S stored in block 604 may still be valid at time t.sub.3 … Then, at a suitable time after time t.sub.3 (e.g., an idle time or when the NVM has run out of programming space), the NVM interface may initiate garbage collection. In order to initiate garbage collection, the NVM interface may select a block with the smallest amount or proportion of valid data as the block to completely free up … (¶ 0072-0073)].
As to claim 7, Wang in view of Post teaches The system of claim 1, wherein the processing device to perform further operations comprising: determining that the rate at which the amount of valid data is decreasing on the first block does not satisfy the threshold criterion and satisfies a different threshold criterion [Wang -- The present application relates to a garbage collection method and a storage device for reducing write amplification. A method for selecting a data block to be collected in garbage collection, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect the first data block to be collected; and if according to the first rejection policy, rejection to collect of the first data block to be collected is determined, not performing garbage collection on the first data block to be collected (abstract); There are one or more rejection policies. In one example, the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount. The change in the valid data amount is, for example, the valid data reduction amount of the selected dirty chunk within a specified period of time, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk. Optionally, the change in the valid data amount is the valid data reduction amount of the dirty chunk, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk when the dirty chunk is selected in step 540 twice consecutively. Still optionally, the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time. The valid data reduction amount in the storage device within the specified period of time can also be represented by the amount of data written by write commands received by the storage device within the specified period of time (¶ 0131); Post -- … In order to initiate garbage collection, the NVM interface may select a block with the smallest amount or proportion of valid data (e.g., a block with a smallest valid count) as the block to completely free up. In some cases, such a block may be referred to as a "least valid block". Thus, in the example shown in FIG. 5, the NVM interface may select block 302, which includes 60% valid data, as the block to free up. This is because block 302 has the smallest amount of valid data as compared to block 304 with 70% valid data (e.g., the combination of valid dynamic data A2 and valid static data S) and block 306 with 65% valid data (¶ 0056)]; and assigning a lower priority associated with the media management operation to the first block than to a second block, wherein a rate at which an amount of valid data is decreasing on the second block satisfies the threshold criterion [Wang -- The present application relates to a garbage collection method and a storage device for reducing write amplification. A method for selecting a data block to be collected in garbage collection, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect the first data block to be collected; and if according to the first rejection policy, rejection to collect of the first data block to be collected is determined, not performing garbage collection on the first data block to be collected (abstract); To achieve the foregoing objective, according to a first aspect of the present application, provided is a first method for selecting a data block to be collected in GC according to the first aspect of the present application, including: obtaining, according to a first selection policy, a first data block to be collected; determining, according to a first rejection policy, whether to refuse to collect of the first data block to be collected; and if it is determined according to the first rejection policy that collecting of the first data block to be collected is rejected, not performing GC on the first data block to be collected … According to one of the first to tenth methods for selecting a data block to be collected in GC in the first aspect of the present application, provided is an eleventh method for selecting a data block to be collected in GC according to the first aspect of the present application, further including: obtaining, according to a second selection policy, a third data block to be collected; and determining, according to the first rejection policy, whether to refuse to collect of the third data block to be collected … where the second rejection policy indicates that if the data stored in the first data block to be collected is hot data, the first data block to be collected is rejected to be collected … According to one of the first to fourteenth methods for selecting a data block to be collected in GC in the first aspect of the present application, provided is a fifteenth method for selecting a data block to be collected in GC according to the first aspect of the present application, further including: selecting one or more of the first selection policy and the second selection policy to obtain the data block to be collected … (¶ 0025-0035); According to the twelfth to fifteenth garbage data collection methods in the third aspect of the present application, provided is a sixteenth garbage data collection method according to the third aspect of the present application, where a third policy in the plurality of policies is to select a dirty chunk having highest priority from the dirty chunk set … (¶ 0065-0066); There are one or more rejection policies. In one example, the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount. The change in the valid data amount is, for example, the valid data reduction amount of the selected dirty chunk within a specified period of time, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk. Optionally, the change in the valid data amount is the valid data reduction amount of the dirty chunk, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk when the dirty chunk is selected in step 540 twice consecutively. Still optionally, the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time. The valid data reduction amount in the storage device within the specified period of time can also be represented by the amount of data written by write commands received by the storage device within the specified period of time (¶ 0131)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
In addition, Wang in view of Post teaches receiving a request to write first data to a memory device; determining that the memory device does not have an amount available storage space to accept the first data [Post -- Then, at a suitable time after time t.sub.3 (e.g., an idle time or when the NVM has run out of programming space), the NVM interface may initiate garbage collection if the NVM interface determines that the number of memory locations in the NVM has fallen below a pre-determined threshold (e.g., when the number of erased blocks falls below a pre-determined threshold) … (¶ 0056)].
As to claim 9, Wang in view of Post teaches The method of claim 8, further comprising: identifying an amount of valid data on each of the plurality of blocks [Wang -- There are one or more rejection policies. In one example, the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount. The change in the valid data amount is, for example, the valid data reduction amount of the selected dirty chunk within a specified period of time, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk. Optionally, the change in the valid data amount is the valid data reduction amount of the dirty chunk, or the ratio of the valid data reduction amount to the total valid data amount of the dirty chunk when the dirty chunk is selected in step 540 twice consecutively. Still optionally, the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time. The valid data reduction amount in the storage device within the specified period of time can also be represented by the amount of data written by write commands received by the storage device within the specified period of time (¶ 0131)]; and sorting the plurality of blocks based on the amount of valid data on each of the plurality of blocks [… In order to initiate garbage collection, the NVM interface may select a block with the smallest amount or proportion of valid data (e.g., a block with a smallest valid count) as the block to completely free up. In some cases, such a block may be referred to as a "least valid block". Thus, in the example shown in FIG. 5, the NVM interface may select block 302, which includes 60% valid data, as the block to free up. This is because block 302 has the smallest amount of valid data as compared to block 304 with 70% valid data (e.g., the combination of valid dynamic data A2 and valid static data S) and block 306 with 65% valid data (¶ 0056)].
As to claim 10, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.

Conclusion
10.	Claims 1-20 are rejected as explained above. 
11. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
August 12, 2022